WiNBORNE, J".
In tbe main defendants’ challenge to tbe judgment below presents two questions:
First. Is there error in overruling tbe demurrer ore tenus to tbe •complaint ?
“Tbe office of demurrer is to test tbe sufficiency of a pleading, admitting for tbe purpose, tbe truth of tbe allegations of tbe facts contained therein, and ordinarily relevant inferences of fact, necessarily deducible therefrom, are also admitted,” Stacy, C. J., in Ballinger v. Thomas, 195 N. C., 517, 142 S. E., 761.
Both tbe statute, C. S., 535, and tbe decisions of this Court require that tbe pleading be liberally construed, and that every reasonable in-tendment and presumption must be in favor of tbe pleader. A pleading must be fatally defective before it will be rejected as insufficient. Ins. Co. v. McCraw, 215 N. C., 105, 1 S. E. (2d), 369; Cotton Mills v. Mfg. Co., 218 N. C., 560, 11 S. E. (2d) 550.
Applying this principle to complaint and amended complaint, we are unable to say that in no view is a cause of action stated.
Second. Did tbe court correctly rule that plaintiffs are entitled to tbe enjoyment of an easement in tbe abandoned portion of tbe Mocks-ville Road “as tbe only means of ingress, egress and regress to and from tbeir premises abutting upon tbe said abandoned road”? Upon tbe record on this appeal it does not appear upon what theory tbe careful and learned judge based this ruling that this way is tbe only means of *577ingress and egress to and from tbeir premises. In tbis connection it is to be noted that the agreed facts show that while the State owns in fee simple the right of way for the new location of the Mocksville highway, the description of plaintiffs’ lot with respect thereto emanating from the State of North Carolina, acting on behalf of its agency, the State Highway and Public Works Commission, calls for and runs with “the east right of way line of the new Mocksville highway.” It is'also noted as an agreed fact that “the premises of plaintiffs do not adjoin or abut any highway . . . except the abandoned portion of the former highway 601 . . . the old Mocksville Road.”
In the light of these apparently conflicting facts, was the court of opinion, in ruling that plaintiffs are entitled to an easement in the abandoned portion of the road “as the only means of ingress, egress and regress to and from their premises” abutting thereon, that, as a matter of law, the ownership by the State of fee simple title to the adjoining right of way along the west line of plaintiffs’ lot prevents access from plaintiffs’ lot over the intervening space to the paved portion of the new highway well within the right of way? Or, was the ruling based upon a finding of fact that by reason of the physical relationship of plaintiffs’ lot to the paved portion of the new highway a means of ingress and egress over the intervening space is not feasible?
In the absence of information elicited by these questions, and as the agreed facts leave in doubt answers thereto, we are unable to come to a proper decision as to the correctness of the ruling of the trial court. Hence, the judgment below will be vacated, and the cause remanded for further proceedings as to justice appertains and the rights of the parties may require.
Error and remanded.